Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

Dated:    

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) for the purchase
of the membership interests of SPRAY IN PLACE SOLUTIONS, LLC (“SIPS” or
“Company”), a Florida limited liability company with its principal place of
business at 45-1 Knickerbocker Ave., Bohemia, NY 11716, is made this day between
Quadalupe Industries, LLC, Secrest Consulting, LLC and ABCO Management, each
members of the Company (each the “Member” or “Seller” and collectively the
“Members” or the “Sellers”) and Steven Rabiei (“Buyer”), a resident of New York.

 

RECITALS

 

WHEREAS, the Members now own exactly thirty (30%) of the membership interests of
the Company (the “Membership Interest.”), and

 

WHEREAS, the Buyer desires to purchase from Sellers, and Seller desire to sell
to Buyer, an aggregate of five percent (5%) Membership Interest of SIPS that
Sellers now own (the “Membership Interest Purchase”), and

 

WHEREAS, Seller desires to assign all their rights to SIPS Membership Interest
to Buyer;

 

WHEREAS, the parties hereto desire to complete the Membership Interest Purchase
upon the terms and conditions hereinafter stated;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is agreed as follows:

 

AGREEMENT

 

1. Sale of Membership Interest. Seller hereby agrees to sell and deliver to
Buyer, and Buyer hereby agrees to purchase from Seller, 5% of the membership
interests of the Company, apportioned as follows (the “Membership Interests”):

 

a. Quadalupe Industries, LLC shall sell exactly one percent (1%) membership
interests;

 

b. Secrest Consulting, LLC shall sell exactly two percent (2%) membership
interests; and

 

c. ABCO Management, LLC shall sell exactly two percent (2%) membership
interests.

 

2. Purchase Price. The purchase price for all the Membership Interest sold by
Seller shall be One Hundred Thousand Dollars ($100,000.00) to be paid as
follows:

 

a) Sixty thousand dollars ($60,000.00) to be paid immediately upon Closing to be
paid to the Sellers in even portions in exchange for three percent (3%) of the
Membership Interests;

 

1

 

 

b) Forty thousand dollars ($40,000.00) to be paid in the form of two separate
promissory notes in the form attached hereto as Exhibit A, and incorporated by
reference upon execution to Secrest Consulting, LLC and ABCO Management, LLC
with terms to in equal installments of an aggregate of ten thousand dollars
($10,000.00) per month for a period of four (4) months.

 

3. Guarantee. As additional consideration, Reni Klyuncheva, the principal of
Quadalupe Industries, LLC, shall enter into guarantee agreement with Buyer in a
form similar to the guarantee agreement, attached hereto as Exhibit B.

 

4. Reserved.

 

5. Closing.

 

a. Unless otherwise agreed by the parties, the Closing shall occur by parties
mailing to each other executed Agreements on or before January 17, 2018, (the
“Closing”), TIME BEING OF THE ESSENCE, or at such other date as the parties may
mutually designate in writing (the date of consummation is referred to herein as
the “Closing Date”).

 

b. At the Closing, Sellers shall deliver, or cause to be delivered, to Buyer the
original certificates representing the Membership Interest, duly endorsed in
blank and in good order for transfer, the corporate minute book, seal, and the
Membership Interest records of the Company or such other form of transfer
sufficient to transfer unencumbered ownership to the Buyer.

 

c. At Closing, Buyer shall deliver to an escrow agent of his choosing, exactly
sixty thousand dollars ($60,000.00) to be distributed to the Sellers in even
portion.

 

d. At Closing, Buyer shall issue to the those Sellers Seller a Promissory Note
in the amount of forty thousand dollars ($40,000.00) in accordance with Section
2; and

 

e. At or upon Closing, the parties shall execute all other documents and take
such other actions as are reasonably necessary to carry out the terms of this
Agreement and consummate the transactions contemplated hereby.

 

6. Representations and Warranties of Seller. Sellers jointly and severally
represent and warrants to Buyer as follows:

 

a. Authority. Each Seller has the authority to enter into this Agreement and to
carry out his obligations hereunder. Each Seller represents that this Agreement
is a valid and binding obligation of the respective Seller. Neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby nor compliance by the respective Seller with
any of the provisions hereof will result in a default (or give rise to any right
of termination, cancellation, or acceleration) under any of the terms conditions
or provisions of any note, bond, mortgage, indenture, license, agreement or
other instrument or obligation to which either the respective Member or Seller
is a party, or by which they or any of their properties or assets may be bound.

 

b. Clear Title. Sellers are the owners, free and clear of any encumbrances, of
all the outstanding Membership Interest in the Company.

 



2

 

 

c. Accuracy of Statements. Neither this Agreement nor any statement or other
information furnished or to be furnished by Sellers to Buyer in connection with
this Agreement or any of the transactions contemplated hereby contains or will
contain an untrue statement of material fact, or omits or will omit to state a
material fact necessary to make the statements contained herein or therein not
misleading.

 

7. Representations and Warranties of Buyer. Buyer represents and warrants to
Sellers as Follows:

 

a. Authority. Buyer has the authority to enter into this Agreement and to carry
out its obligations hereunder. Buyer represents that this Agreement is a valid
and binding obligation of Buyer.

 

b. Accuracy of Statements. Neither this Agreement nor any statement or other
information furnished by Buyer to Seller in connection with this Agreement or
any of the transactions contemplated hereby contains or will contain an untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein, not misleading.

 

8. Covenants of Sellers. Seller agree that, unless Buyer otherwise agrees in
writing, from the date of this Agreement until Closing;

 

a. Preservation of Business. Sellers shall preserve intact the Company’s present
business organization; preserve and protect the goodwill and advantageous
relationships of the Company with its customers and other persons having
business dealings with the Company; preserve and maintain in force all licenses,
permits, registrations, trade names, service marks, copyrights, bonds, and other
similar rights of the Company; and cause the Company to comply with all laws
applicable to the conduct of its business.

 

b. Ordinary Course. Sellers shall cause the Company to conduct its business only
in the usual, regular, and ordinary course, in substantially the same manner as
previously, and shall not make any substantial change to their methods of
management or operation in respect of the Company.

 

c. Books and Records. Sellers shall cause the Company to maintain its books,
accounts, and records in the usual and regular manner, in accordance with
generally accepted accounting principles consistently applied and in compliance
with all applicable laws.

 

d. Investigation. Sellers shall at all reasonable times permit Buyer access to
the Company’s property, books, and records for the purpose of permitting a
complete and detailed examination by Buyer, and Seller shall furnish Buyer, upon
request, any information reasonably requested with respect to the Company’s
property, assets, business, and affairs.

 

9. Covenants of Buyer. Buyer agrees, unless Sellers otherwise agree in writing,
that Buyer shall obtain prior to Closing all necessary consents and approvals of
all necessary persons to the performance by Buyer of the Membership Interest
Purchase contemplated by this Agreement. Buyer shall make all filings
applications, statements and reports to all federal and state government
agencies or entities which are required to be made prior to Closing by or on
behalf of Buyer pursuant to any statute, rule, or regulation in connection with
the transactions contemplated by this Agreement.

 



3

 

 

10. Parties Negative Covenants. Each Sellers hereby covenants and warrants to
each other that, from the date of this Agreement until Closing, they will not,
without the prior written consent of the other party, cause the Company to
declare or pay any dividend; redeem or otherwise acquire any Membership Interest
of its capital Membership Interest now or hereafter outstanding; issue any new
or additional Membership Interest, or cancel, sell, transfer or otherwise
dispose of the Membership Interest purchased hereunder except upon compliance
with the provisions of Section 2 hereof. Each Seller further covenants that he
will not cause the Company to create any additional obligations to employees
that will survive Closing, including, but not limited to, employee benefit
plans, bonuses, and other compensation.

 

11. Conditions Precedent to Obligations of Sellers. The obligations of the
Seller under this Agreement are subject to the satisfaction of the following
conditions on or before Closing unless waived in writing by Sellers;

 

a. Accuracy of Representations and Warranties. The representations and
warranties of buyer set forth in Section 5 hereof shall be true and correct in
all material respects as of the date of this Agreement and as of closing as
though made on and as of Closing, except as otherwise specified by this
Agreement.

 

b. Performance of Obligations of Buyer. Buyer shall have in all material
respects performed all obligations and agreements and complied with all
covenants and conditions contained in this Agreement to be performed and
complied with by them.

 

12. Conditions Precedent to Obligations of Buyer. The obligations of Buyer to
perform under this Agreement are subject to the satisfaction of the following
conditions on or before Closing unless waived in writing by Buyer:

 

a. Accuracy of Representation and Warranties. The representations and warranties
of the Sellers set forth in Section 5 hereof shall be true and correct in all
material respects as of the date of this Agreement and as of the closing date as
though made on and as of Closing, except as otherwise specified by this
Agreement.

 

b. Performance of Obligations of Sellers. Each Seller shall have in all material
respects performed all obligations and agreements and complied with all
covenants and conditions contained in this Agreement required to be performed
and complied with by them.

 

c. Reserved.

 

13. Survival of Representations and Warranties. Each party hereto covenants and
agrees that its representations and warranties contained in this Agreement, and
in any document delivered or to be delivered pursuant to this Agreement in
connection with Closing hereunder, shall survive Closing.

 

14. Acknowledgments and Automatic Foreclosure.

 

a. Buyer hereby acknowledges that entry into this Agreement constitutes an
assignment of economic interests of the of the Membership Interest until such
time that the Buyer is approved as an additional member of the Company in
accordance the Operating Agreement of the Company.

 

b. Buyer further acknowledges that the holders of the promissory notes described
herein, Secrest Consulting, LLC and ABCO Management, LLC, shall automatically
foreclose upon the membership interest represented by any amount remaining
unpaid on the terms of the promissory notes with no further action required by
either Secrest Consulting, LLC or ABCO Management, LLC, unless otherwise waived,
in writing, by both parties.

 



4

 

 

15. Indemnification and Release. In consideration of the Buyer’s execution and
delivery of this Agreement and acquiring the Membership Interests hereunder, and
in addition to Seller’s other obligations under this Agreement, the Sellers
hereby agrees to defend and indemnify Buyer and its Affiliates and subsidiaries
and their respective directors, officers, employees, agents and representatives,
and the successors and assigns of each of them (collectively, the “Buyer
Indemnified Parties”) and the Sellers do hereby agree to hold the Buyer
Indemnified Parties forever harmless, from and against any and all Claims made,
brought or asserted against the Buyer Indemnified Parties, or any one of them,
and the Seller, each individually, hereby agree to pay or reimburse the Buyer
Indemnified Parties for any and all Claims payable by any of the Buyer
Indemnified Parties to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Seller in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby; (ii) any
breach of any covenant, agreement or Obligation of the Sellers contained in this
Agreement or any other certificate, instrument or document contemplated hereby
or thereby; or (iii) any Claims brought or made against the Buyer Indemnified
Parties, or any one of them, by a third party and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement or
any other instrument, document or agreement executed pursuant hereto or thereto,
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the sale of the Shares, or the status of the
Buyer or holder of any of the Securities, as a buyer and holder of the Shares.
To the extent that the foregoing undertaking by the Sellers may be unenforceable
for any reason, the Sellers shall make the maximum contribution to the payment
and satisfaction of each of the Claims covered hereby, which is permissible
under applicable Law.

 

16. Notices. All notices, requests, demands, and other communications which are
required or may be given under this Agreement shall be in writing, unless
otherwise specified in this Agreement, and shall be deemed to have been duly
given if delivered personally or sent by certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to Each Sellers: c/o Spray in Place Solutions, Inc.
45-1 Knickerbocker Ave.
Bohemia, NY 11716

 

If to the Buyer: Per the address found on the signature page.

 

or to such other addresses any party shall have specified by notice in writing
to the other.

 

17. Applicable Law. The Parties acknowledge and agree that any controversy or
claim or litigation arising out of or relating to this Agreement shall be
governed by and in accordance with the laws of the State of Florida. In the
event of litigation in a court of law, the parties hereby agree to submit to the
jurisdiction of the United States District Court for the Miami Dade County of
Florida applying Florida law.

 

5

 

 

18. Attorney’s Fees. In any action or proceeding brought by any party against
the other, the substantially prevailing party shall, in addition to other
allowable costs, by entitled to an award of reasonable attorney’s fees.

 

19. Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning and interpretation of
this Agreement.

 

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

21. Severability. In the event any provision of this Agreement is held to be
invalid, illegal, or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice,
or disturb the validity of the remainder of this Agreement, which shall be and
remain in full force and effect, enforceable in accordance with its terms.

 

22. Entire Agreement/Amendment. This Agreement supersedes all previous
Agreements between the Parties herein and constitutes the entire agreement of
whatsoever kind or nature existing between or among the parties respecting the
within subject matter, and no party shall be entitled to benefits other than
those specified herein. As between or among the parties, no oral statements or
prior written material not specifically incorporated herein shall be of any
force and effect. The parties specifically acknowledge that in entering into and
executing this Agreement, the parties rely solely upon the representations and
agreements contained in this Agreement and no others. All prior representations
or agreements, whether written or verbal, not expressly incorporated herein are
superseded, and no changes in or additions to this Agreement shall be recognized
unless and until made in writing and signed by all parties hereto. This
Agreement shall supersede all previous Business Agreements relating to the
Company and shall completely terminate the Seller’s interest in and all business
relationships with the Company and between or among the parties signing this
Agreement. This Agreement may be executed in any number of counterparts,
including counterparts transmitted by telecopier or FAX, any one of which shall
constitute an original of this Agreement. When counterparts of facsimile copies
have been executed by all Parties, they shall have the same effect as if the
signatures to each counterpart or copy were upon the same document and copies of
such documents shall be deemed valid as originals. The Parties agree that all
such signatures may be transferred to a single document upon the request of any
Party.

 

24. Vesting/recordation. The parties shall furnish to each other, in form and
substance reasonably satisfactory to Buyer, assignments or other instruments of
transfer and consents and waivers by others, necessary or appropriate to
transfer to and effectively vest in Buyer all right, title and interest in and
to the Membership Interest, specifically the Membership Interest Certificates
effectively executed by Seller and the return to treasury by the Member, in
proper statutory form for recording if such recording is necessary or
appropriate.

 

THIS SPACE INTENTIONALLY BLANK SIGNATURE PAGE TO FOLLOW

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SELLERS

 

Seller   % Held   % Sold   Signature   Date                   Quadalupe
Industries, Inc.   20%   1%   [ex10-1_001.jpg]   01/18/2018                  
Secrest Consulting, Inc   5%   2%   [ex10-1_002.jpg]   01/17/2018              
    ABCO Management, LLC   20%   2%   [ex10-1_003.jpg]   01/18/2018

 

BUYER       [ex10-1_004.jpg]   Steven Rabiei, personally       Address: 34
Cardinal Drive     Roslyn, NY 11576  

 

7

 

 

EXHIBIT A

Promissory Note

 

 

 

8

 

 

EXHIBIT B

Guarantee Agreement

 

 

 



9

 

 

[ex10-1_009.jpg] Audit Trail

 



 

 



TITLE

FILE NAME

DOCUMENT ID

STATUS

 

SIPS Membership Interest Purchase Agreement

SIPS.MembershipInterestPurchase.v1.docx

67abe7081f482248820526e39b59a8ee6ff63361

● Out For Signature

 



 

 

Document History

 

[ex10-1_005.jpg]

01/17/2018

23:24:44 UTC

Sent for signature to Reni Klyuncheva
(reni.kljuncheva@gmail.com), Steven Rabiei
(stevenrabiei@gmail.com), Lance Secrest
(lance@sprayinplace.com) and Jeff Sausele
(jeff@sprayinplace.com) from wreilers@eilerslawgroup.com
IP: 98.113.32.88

      [ex10-1_006.jpg]

01/17/2018

23:39:40 UTC

Viewed by Steven Rabiei (stevenrabiei@gmail.com)
IP: 98.113.32.88             [ex10-1_007.jpg]

01/17/2018

23:40:59 UTC

Signed by Steven Rabiei (stevenrabiei@gmail.com)
IP: 98.113.32.88             [ex10-1_006.jpg]

01/17/2018

23:57:06 UTC

Viewed by Jeff Sausele (jeff@sprayinplace.com)
IP: 70.214.67.100             [ex10-1_006.jpg]

01/18/2018

02:08:39 UTC

Viewed by Lance Secrest (lance@sprayinplace.com)
IP: 96.255.36.7             [ex10-1_007.jpg]

01/18/2018

02:10:25 UTC

Signed by Lance Secrest (lance@sprayinplace.com)

IP: 96.255.36.7

            [ex10-1_007.jpg]

01/18/2018

17:22:40 UTC

Signed by Jeff Sausele (jeff@sprayinplace.com)

IP: 69.112.81.22

            [ex10-1_008.jpg]

01/18/2018

17:22:40 UTC

This document has not been fully executed by all signers.

 

 

 

 

